Case: 4:19-cv-03256-NCC Doc. #: 10 Filed: 06/10/20 Page: 1 of 2 PageID #: 128



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIAM DANIEL KAVANAUGH,                          )
                                                   )
               Plaintiff,                          )
                                                   )
       V.                                          )            No. 4: 19-cv-03256-NCC
                                                   )
DUSTIN EDWARDS, et al.,                            )
                                                   )
               Defendants.                         )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff William Daniel Kavanaugh's motion to

appoint counsel (Docket No. 2) and motion for service at government expense (Docket No. 5). For

the reasons discussed below, the motions will be denied at this time.

                                              Discussion

       With regard to plaintiffs motion to appoint counsel, the Court notes that in civil cases, a

pro se litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith,

721 F.3d 940, 942 (8th Cir. 2013). See also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998)

(stating that "[a] pro se litigant has no statutory or constitutional right to have counsel appointed

in a civil case"). Rather, a district court may appoint counsel in a civil case if the court is

"convinced that an indigent plaintiff has stated a non-frivolous claim ... and where the nature of the

litigation is such that plaintiff as well as the court will benefit from the assistance of counsel."

Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint

counsel for an indigent litigant, a court considers relevant factors such as the complexity of the

case, the ability of the prose litigant to investigate the facts, the existence of conflicting testimony,
 Case: 4:19-cv-03256-NCC Doc. #: 10 Filed: 06/10/20 Page: 2 of 2 PageID #: 129



and the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 43 7

F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. In its order of May 19, 2020, the Court stayed plaintiffs illegal stop, illegal

search, and illegal arrest claims, and administratively closed this case. The Court will entertain

future motions for appointment of counsel at a later date, after the final disposition of plaintiffs

criminal proceeding.

       With regard to plaintiffs motion for service at government expense, the Court notes that

pursuant to 28 U.S.C. § 1915(d), the Court "shall issue and serve all process." However, as

explained in the Court's May 19, 2020 memorandum and order, the Court is not directing that

process be issued at this time. Specifically, the Court has dismissed the claims against the

Florissant Police Department, all the official capacity claims, the excessive force claim against

Detective Edwards, and the claim against Custodian of Records Goodwin. Furthermore, as to

plaintiffs illegal stop, illegal search, and illegal arrest claims, the Court has stayed those claims

and administratively closed this case pending resolution of plaintiffs underlying criminal case in

Missouri state court. Therefore, plaintiffs motion will be denied at this time.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for appointment of counsel (Docket

No. 2) is DENIED at this time.

        IT IS FURTHER ORDERED that plaintiffs motion for service at government expense

(Docket No. 5) is DENIED at this time.

                Dated this#day         of~                   , 2020 .•   !L~
                                                   R~TE
                                                   UNITED STATES DISTRICT JUDGE
                                                   2
